John McCutheon was employed as an electrician by Becker & Sons, who had charge of the electrical .work in a building owned by the Cincinnati Times Star Co., one of the defendants. The J. F. Harig Co. was the general contractor of the construction work. The Warner Elevator Co. was in control of the elevators which were being erected in the building.
On Nov. 30, 1924, McCutheon entered the basement of the building and fell into an open and unlighted elevator shaft and sustained injuries for which he recovered a verdict in the Hamilton Common Pleas.
The Court of Appeals reversed the judgment on the theory that the trial court erred in the construction of 6245-1 "GC., erred in the general charge and also in the admission of evidence. On motion to certify in the Supreme Court, McCutheon contends:
1. That an ordinance of the city of Cincinnati providing for maintenance of proper guards and railings around an open elevator shaft was violated, such violation being the proximate cause of his injury.
2. It is claimed that 6245-1 GC. provides that injured employes are not to be charged with contributory negligence when the employer has violated any statute or law enacted for the safety of employees.